Title: From Thomas Jefferson to Jonathan Williams, 28 June 1808
From: Jefferson, Thomas
To: Williams, Jonathan


                  
                     Sir 
                     
                     Washington June 28. 08.
                  
                  I find by a circular letter from the Treasurer of the Military Philosophical society of May 10. that it is thought that a sum of 25. D. once paid will answer the purposes of the society as well as the annual paiment heretofore recieved: and knowing from experience the facility of forgetting these small demands and the difficulty of remitting them to a distance, I have to ask the favor of you to be the bearer for me to the Treasurer of the inclosed sum of 25. Dollars according to the permission communicated in his letter. wishing you a pleasant journey I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               